The opinion of the court was delivered by
Lowbxg, J.
The point just decided in Lazarus’ Case with this company requires the reversal of this; but here there is another question. It has not been raised in the same sense as that in which it was discussed; but it may be raised in that form on another trial, and therefore we decide it.
The plaintiff below claims for the loss of a spring on his land by means of the company’s works, and it is objected that no damage can be allowed for this, since the spring is below high-water mark. We do not think the cases cited sustain the objection. The owner of land adjoining a navigable river owns to low-water mark, subject to the public right of navigation to high-water mark, as it exists naturally, and such ownership gives him title to such a spring as this, subject only to this public right. This suit is to ascertain “ what damages have been sustained by the owner,” and when this purpose is not restrained by other language or by special considerations, we presume it to be intended to cover everything that would be an injury at common law: 4 Rawle 23; 19 State Rep. 16; 5 Eng. L. & E. Rep. 335. We do not discover any other error.
Judgment reversed and a new trial awarded.